276 S.W.3d 903 (2009)
Sharon Ann MATTOX, Respondent,
v.
Errie W. RAASCH, III & Emelia Fern Raasch, Appellants.
No. WD 68306.
Missouri Court of Appeals, Western District.
February 17, 2009.
Dana James Macoubrie, Chillcothe, MO, for appellant.
Dennis J. Campbell Owens, Kansas City, MO, for respondent.
*904 Before VICTOR C. HOWARD, P.J., and JOSEPH M. ELLIS and ALOK AHUJA, JJ.
Prior report: 2007 WL 5479383.

ORDER
PER CURIAM:
Appellants Errie W. Raasch, Jr. and Emelia Raasch appeal the trial court's entry of judgment in favor of Respondent Sharon Mattox on her claims for ejectment and trespass. We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 84.16(b).